Citation Nr: 0704936	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1974 and from March 1978 to November 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 RO decision.  The Board remanded the 
appeal in February 2006 for the scheduling of a hearing.  
However, the veteran has since withdrawn his request for a 
hearing.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action is required.


REMAND

The Board will remand this case for an examination.

The veteran's service medical records document that he was 
involved in a vehicle accident in 1978 and that he was 
treated for muscle spasms.  He further contends that the 
muscle spasms have continued to the present day.  Post-
service medical records reflect treatment in 1997 and 1999 
for various low back symptoms that had reportedly presented 
after recent falls.  In light of the documentation of in-
service injury, the veteran's reports of continuity of muscle 
spasms since service, and the existence of some lower back 
symptoms at the present time, an examination  would be 
helpful to address the etiology of the current symptoms.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran identify 
any medical treatment (VA or non-VA) for 
low back symptoms since 1999 and then 
seek to obtain any properly identified 
records.

2.  Then schedule the veteran for an 
examination to assess the current 
nature, diagnosis, and etiology of his 
low back symptoms.  Provide the claims 
folder to the examiner.  Any necessary 
tests (such as X-rays, MRIs, or other 
diagnostic procedures) should be 
performed on this examination.  The 
examiner should discuss the veteran's 
in-service injury from 1978 and should 
discuss whether it is at least as likely 
as not that any current low back 
disability is traceable to the in-
service injury.  

3.  Then, readjudicate the claim for 
service connection for residuals of a 
back injury.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



